Citation Nr: 1231916	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  10-21 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for residuals of a head injury and, if so, whether service connection is warranted. 


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from April 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.   

The Board notes that the Veteran requested a hearing before a Veterans Law Judge sitting at the RO in his May 2010 substantive appeal (VA Form 9).  In a March 2012 letter, he was advised that his requested hearing had been scheduled for April 3, 2012.  However, in response to such notification, he requested that his hearing be rescheduled.  As such, he was informed in a June 2012 letter that his hearing was rescheduled for July 11, 2012.  However, the Veteran failed to appear for his scheduled hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board observes that the Veteran filed a claim for service connection for a dental condition as a result of losing teeth during service in July 2008.  In a September 2008 letter, the RO indicated that his dental claim was being forwarded to the Clarksburg, West Virginia, VA Medical Center for processing.  However, there is no indication that the Medical Center adjudicated such claim.  In this regard, the Board notes that VA Medical Centers are responsible for adjudicating claims for outpatient dental treatment; however, the ROs are responsible for adjudicating claims of entitlement to service connection for dental conditions for compensation purposes.  There is no indication that the RO adjudicated such claim.  In this regard, a claim for service connection is also considered to be a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Moreover, in the instant case, the Veteran did not explicitly limit his claim for a dental condition to outpatient treatment purposes only.  Therefore, the issues of entitlement to service connection for a dental condition for compensation purposes and outpatient dental treatment have been raised by the record, but have not been adjudicated by the respective agencies of original jurisdiction (AOJs).  Therefore, the Board does not have jurisdiction over them, and they are referred to the proper AOJs for appropriate action.  

The reopened issue of entitlement to service connection for residuals of a head injury is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in April 1976, the Board denied service connection for residuals of a head injury.

2.  Evidence added to the record since the final April 1976 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for residuals of a head injury.


CONCLUSIONS OF LAW

1.  The April 1976 Board decision that denied the Veteran's claim of entitlement to service connection for residuals of a head injury is final.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for residuals of a head injury is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of such claim is deferred pending additional development consistent with the VCAA.

The Veteran contends that he fractured his skull as a result of a parachute jump during service and currently has residuals of such head injury, to include dizziness and headaches.  Therefore, he claims that service connection is warranted.

By way of background, the Veteran filed his original claim for service connection for residuals of a head injury in May 1975.  In a July 1975 rating decision, the RO denied his claim.  Specifically, the RO considered the Veteran's service treatment records and a June 1975 VA examination report, and determined that the head injury for which the Veteran was observed during military service showed no residual disability at the time of his separation and none was found on the current VA examination.  As such, the RO denied the Veteran's claim for service connection for residuals of a head injury.

The Veteran was advised of the RO's decision and his appellate rights in July 1975.  He submitted a notice of disagreement in October 1975.  A statement of the case and a rating decision confirming and continuing the prior denial were issued in December 1975.  The Veteran perfected his appeal to the Board in January 1976.

In an April 1976 decision, the Board denied service connection for residuals of a head injury.  At the time of the decision, the Veteran's service treatment records and June 1975 VA examination report were considered.  The Board noted that the service treatment records reflect that, on October 12, 1960, the Veteran reported that he was unconscious for an unknown amount of time following a parachute jump.  At such time, he had moderately severe headaches, but denied nausea or vomiting.  Examination showed that the pupil of the left eye was more dilated than the right and there was some mild weakness of the right facial muscles.  The impression was concussion and the Veteran was hospitalized for observation.  On admission, he indicated that he always had inequality of the pupils.  Neurological examination on October 13 revealed slight swaying with Romberg testing.  The impression was cerebral concussion, mild, secondary to head injury.  The Veteran was asymptomatic on October 15 and was returned to duty.  The diagnosis was surgical observation for suspected head injury, no disease found.  Neurological examination at the time of the Veteran's separation was normal.

On VA examination in June 1975, the Veteran's eye examination showed that the pupils were equal and active and reacted to light and accommodation with no restriction in the field of vision.  Vision was correctable to 20/20 in the right eye and to 20/15 in the left eye.  Neurological and psychiatric examinations were considered normal and the skull X-ray was negative.  The diagnosis was history of head injury in service, no clinical or X-ray evidence of abnormality.

Based on the preceding evidence, the Board determined that, while the Veteran was unconscious following a parachute jump during service, his subsequent three day hospitalization revealed no pertinent findings.  Moreover, the Board observed that subsequent service treatment records, to include the separation examination, and the June 1975 VA examination were negative for residuals of a head injury.  Therefore, the Board found that service connection for residuals of a head injury was not warranted and denied the Veteran's claim.  

The Veteran was advised of the Board's decision in April 1976.  Pursuant to VA regulations in effect at that time, decisions of the Board are final, with the exception that claims involving insurance contracts are subject to court review.  As the decision in the instant case did not involve an insurance contract, it is final as of April 1976.  38 U.S.C. § 4004(b) (1970) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1975) [38 C.F.R. § 20.1100 (2011)].

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

Changes to the definition of new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a) have been made.  These changes apply to claims to reopen received on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the Veteran filed his application to reopen his claim of entitlement to service connection for residuals of a head injury in July 2008, the definition of new and material evidence effective August 29, 2001, found at 38 C.F.R. § 3.156(a), applies in this case.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Relevant evidence received since the April 1976 Board decision includes the Veteran's statements and VA treatment records dated from November 2009 to January 2010.  The Veteran's statements include allegations that he currently suffers from dizzy spells and headaches as a result of his in-service head injury.  Likewise, the VA treatment records reflect complaints of his head hurting in January 2010, albeit such was raised in connection with symptoms of coughing and sinus drainage.

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence reflects that the Veteran may have current residuals of a head injury, i.e., dizziness and headaches.  In this regard, the Veteran has offered competent and credible statements indicating that he currently suffers from dizzy spells and headaches.  Moreover, his VA treatment records reflect complaints of his head hurting.  As the April 1976 Board decision denied the Veteran's claim on the basis that there was no evidence of residuals of his in-service head injury, the newly received evidence indicating current head symptomatology tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for residuals of a head injury.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim. Accordingly, the claim of entitlement to service connection for residuals of a head injury is reopened.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for residuals of a head injury is granted.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the Veteran's claim for service connection for residuals of a head injury on the merits. 

As indicated previously, the Veteran's service treatment records reflect that, on October 12, 1960, he had been rendered unconscious for an unknown amount of time following a parachute jump.  He did not remember anything after his feet struck ground.  When he came to, he had a moderately severe headache.  There was no nausea, vomiting, or drowsiness.  Upon physical examination, the pupil of the left eye was more dilated than the right and there was some mild weakness of the right facial muscles.  The impression was concussion and rule out intracranial hemorrhage.  The Veteran was hospitalized for observation.  

Hospitalization records reflect that, on admission, the Veteran reported that he always had inequality of the pupils.  Neurological examination on October 13 revealed slight swaying with Romberg testing.  The impression was cerebral concussion, mild, secondary to head injury.  The Veteran was asymptomatic on October 15 and was returned to duty.  The diagnosis was surgical observation for suspected head injury, no disease found.  Neurological examination at the time of the Veteran's separation from service was normal.

A June 1975 VA examination revealed a diagnosis of history of head injury in service with no clinical or X-ray evidence of abnormality.  However, since such time, the Veteran has competently and credibly reported that he currently has dizziness and headaches.  Therefore, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine whether he currently has any residuals, to include dizziness and headaches, as a result of his in-service head injury.

The Board also finds that a remand is necessary in order to obtain outstanding VA treatment records.  In this regard, VA treatment records dated from November 2009 to January 2010 from the Clarksburg, West Virginia, VA Medical Center are contained in the claims file; however, in the May 2010 statement of the case, the RO references records from the Clarksburg facility dated from December 1999 to April 2010 and from the Pittsburgh, Pennsylvania, VA Medical Center dated from October 2007 to December 2007.  Therefore, it does not appear that the Veteran's complete VA treatment records are contained in the claims file.  As such, the Veteran should be given an opportunity to identify any treatment records relevant to his claim and, thereafter, any identified records, to include those from the Clarksburg VA Medical Center dated from December 1999 to the present not already included in the claims file and the Pittsburgh VA Medical Center dated from October 2007 to December 2007, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to his claim for service connection for residuals of a head injury.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Clarksburg VA Medical Center dated from December 1999 to the present not already included in the claims file and the Pittsburgh VA Medical Center dated from October 2007 to December 2007.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed residuals of a head injury.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 
 
The examiner should identify all current symptoms and disorders relevant to the Veteran's head.  Thereafter, he or she should offer an opinion as to whether each symptom or disorder found is at least as likely as not the result of the Veteran's in-service head injury as documented in his service treatment records.  The examiner is specifically requested to opine whether the Veteran's dizziness and headaches are a result of such head injury.  In this regard, the examiner is advised that the Board finds the Veteran's report of current dizziness and headaches to be credible. 

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed residuals of a head injury and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  The appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


